Citation Nr: 1531263	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse/dependence prior to December 6, 2012, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2013 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent effective December 6, 2012.  

This case was previously before the Board in August 2012.  

The Board notes that additional relevant evidence was received after the last supplemental statement of the case in February 2013.  However, such evidence 
was considered by the RO in an April 2015 rating decision, and in July 2015 the Veteran's representative specifically waived Agency of Original Jurisdiction review of a March 2015 VA examination report.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not necessary.  See 38 C.F.R. § 20. 1304(c).

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.  


FINDINGS OF FACT

1.  Prior to December 6, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  From December 6, 2012, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to December 6, 2012, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  For the period from December 6, 2012, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claim of entitlement to a higher rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  As such, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, VA obtained service treatment records, post-service treatment records, and VA examination reports.

The Board notes that the actions requested in the August 2012 remand have been undertaken.  VA examinations were conducted in December 2012 and March 2015, and updated VA treatment records were obtained, including those from the Raleigh, North Carolina, Vet Center.  Additionally, by letter dated August 2012 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his PTSD, to specifically include Dr. Hoeper, and to provide a release for each provider.  The Veteran provided appropriate releases and updated private treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice 
to the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 30 percent disabling prior to December 6, 2012, and as 70 percent disabling thereafter, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  
After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted during either time period under review.

During the period prior to December 6, 2012, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included isolation, detachment from family, irritability, trouble sleeping, hypervigilance, hyperactive startle reflex, discomfort in crowds, nightmares, intrusive memories, anxiety, and his memory and concentration were reportedly "not very good."  On examination, VA clinicians generally noted that the Veteran's responses were routinely vague, that he was well groomed, with an anxious affect, and that his insight and judgment were fair to poor.  There was no evidence of auditory or visual hallucinations and the Veteran denied suicidal and homicidal ideation, noting in January 2012 that he was "not going to take [himself] out."  The Veteran's marriage was unstable during this period, although the couple did not divorce and his wife continued to attend treatment sessions with him.

A June 2010 VA examiner found that the Veteran's symptoms were productive of occupational and social impairment that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, and assigned a GAF score of 62.  During that examination, the Veteran described being married to his second wife for approximately 17 years and that their relationship was "okay[.]"  Specifically, he reported that they had not been living together that long because of his job and noted that they were getting used to cohabitating.  The Veteran noted seeing his children and grandchildren occasionally and reported that he prefers his own space because "friends will get you in trouble."  When asked to describe his current mood the Veteran reported that it was "pretty mild" stating "I'm okay with myself."  Regarding his occupational history, the Veteran reported that he had retired from his position as a special police officer because he had to work with "knuckleheads" who were younger than him and that it was time for him to get out of the way.  The Veteran was noted to be a vague historian and based on his reports, mild symptoms were noted by the examiner.  The examiner did not note any issues with substance abuse although there is a record of substance abuse of record from February 2006.

The Board finds that the Veteran's PTSD prior to December 6, 2012, most closely approximates the currently assigned 30 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during that time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  In fact, the 2010 examiner only noted symptoms commiserate with the lesser 10 percent rating.  Indeed, while the Veteran reported limited social relationships, the 2010 examiner noted that the Veteran's "lack of social connectivity appears to be somewhat by choice and, perhaps, unrelated to his PTSD."  Moreover, the symptoms the Veteran described to the VA examiner, including nightmares, mild memory loss, and chronic sleep impairment, are contemplated by the 30 percent rating criteria.  Although some of the Veteran's symptoms during that time period are not specifically enumerated in those    criteria, including his abuse of alcohol secondary to his PTSD, the Board finds    that, based on the Veteran's overall mental health picture as evidenced during the VA examination and while receiving mental health treatment, they were in keeping 
with a 30 percent rating.

Turning to the period from December 6, 2012, during which time the Veteran was assigned a 70 percent disability rating, the Board finds that the evidence of record does not support a rating of 100 percent-the only higher disability evaluation available.  December 2012 and March 2015 VA examiners characterized the Veteran's PTSD as productive of occupational and social impairment with occasional decrease in work efficiency, only, noting that his PTSD symptoms, including chronic alcohol abuse, did not render him unable to secure and maintain substantially gainful employment.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  The Veteran has not reported delusions or hallucinations, gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD, nor did the December 2012 or March 2015 VA examiners observe such.

With respect to both time periods, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to higher ratings during those time periods, concludes that 
the findings during medical evaluation are more probative than the Veteran's lay assertions to that effect.  While the Veteran has received VA and private treatment during the course of the appeal, the findings on those visits are consistent with the ratings currently assigned and with the findings on VA examination.  As such, the Board has relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation of function that more nearly approximate the criteria for a 30 percent evaluation prior to December 6, 2012, and no more than a 70 percent evaluation thereafter.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 30 percent for PTSD prior to December 6, 2012, and in excess of 70 percent thereafter, is denied.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents    such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet.   App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture  is contemplated by the rating schedule, and the  
assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22   Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claim for extraschedular consideration is not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the record does not show that the Veteran is unemployable due solely to his PTSD.  In this regard, the Veteran has consistently reported that he is retired due to his age and eligibility for same.  Moreover, the Veteran, who is only service connected for PTSD and erectile dysfunction for which he receives a non-compensable rating, was denied a TDIU rating in April 2015 and has not yet appealed that decision.  Finally, the Board notes that three 
VA examiners have noted that the Veteran's PTSD does not result in total occupational impairment.  The Board accordingly finds that a claim for TDIU 
is not raised by the rating issue on appeal and no further action pursuant to Rice is necessary. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period prior to December 6, 2012, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD for the period from December 6, 2012, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


